DATED AUGUST 1, 2010 [MAN LOGO] PROSPECTUS MAN-GLENWOOD LEXINGTON TEI, LLC Class A and Class I Units of Limited Liability Company Interests Man-Glenwood Lexington TEI, LLC (“TEI”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.TEI indirectly invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a separate closed-end, non-diversified, management investment company with the same investment objectives as TEI.Man Investments (USA), LLC serves as the Portfolio Company’s investment adviser (the “Adviser”).TEI is designed solely for investment by tax exempt and tax deferred investors. Price to Public (1) Sales Load (2) Proceeds to Registrant (3) Per Class A Unit Current NAV 3.00% Amount invested at current NAV Per Class I Unit Current NAV NONE Amount invested at current NAV — Total Units of TEI are offered at the current net asset value, which varies. Investments in Class A Units of less than $100,000 are subject to a sales load of 3%, investments in Class A Units of $100,000 or more and less than $300,000 are subject to a sales load of 2%, investments in Class A Units of $300,000 or more and less than $500,000 are subject to a sales load of 1% and investments in Class A Units of $500,000 or more are not subject to a sales load.Any sales load is computed as a percentage of the public offering price.Under a right of accumulation offered by TEI, the amount of each additional investment in Class A Units by a member of TEI (a “Member”) will be aggregated with the amount of the Member’s initial investment (including any investment in Man-Glenwood Lexington, LLC) and any other additional investments by the Member in determining the applicable sales load at the time of such investment.No sales load will be charged to certain types of investors purchasing Class A Units.No sales load will be charged on investments in Class I Units.See “Distribution Arrangements.” Total proceeds to Registrant assume that all registered Class A Units and Class I Units will be sold in a continuous offering and the maximum sales load is incurred, as applicable.The proceeds may differ from those shown if other than the maximum load is paid on average, the then-current net asset value at which Class A Units and/or Class I Units are sold varies from that shown and/or if additional Class A Units and/or Class I Units are registered. Man Investments Inc. (the “Distributor”) acts as the distributor of units of limited liability company interests (“Units”) in two separate classes designated as Class A (“Class A Units”) and Class I (“Class I Units”) on a best efforts basis, subject to various conditions.All Units issued in a single class prior to August 1, 2006 were automatically converted to, and designated as, Class A Units on August 1, 2006.Units may be purchased through the Distributor or through brokers or dealers that have entered into selling agreements with the Distributor.Neither the Distributor nor any other broker or dealer is obligated to buy from TEI any of the Units.The Distributor (or one of its affiliates) may pay from its own resources additional compensation, commissions or promotional incentives, either at the time of sale or on an ongoing basis, to brokers and dealers for Units sold by such brokers and dealers, and to investor service providers, including investment advisors, for ongoing investor servicing.Such payments may be made for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.The receipt of such payments could create an incentive for the third party to offer or recommend TEI instead of similar investments where such payments are not received.Such payments may be different for different intermediaries. In making an investment decision, an investor must rely upon his, her or its own examination of TEI and the terms of the offering, including the merits and risks involved and the fees and expenses of Class A Units and Class I Units, as described in this prospectus (the “Prospectus”). The Units are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under TEI’s Limited Liability Company Agreement (the “LLC Agreement”), the Securities Act of 1933, as amended (the “1933 Act”), and applicable state securities laws, pursuant to registration or exemption from these provisions.To provide a limited degree of liquidity to investors, TEI may from time to time offer to repurchase Units pursuant to written tenders by investors.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Board of Managers of TEI, in its sole discretion.However, investors do not have the right to require TEI to repurchase any or all of their Units. The Units have not been approved or disapproved by the Securities and Exchange Commission (the “SEC”) or any other U.S. federal or state governmental agency or regulatory authority or any national securities exchange.No agency, authority, or exchange has passed upon the accuracy or adequacy of this Prospectus or the merits of an investment in the Units.Any representation to the contrary is a criminal offense. TEI’s investment objectives are: ●
